Exhibit 4.24 Private & Confidential FACILITY AGREEMENT for an Overdraft Facility of up to US$20,000,000 to MILOS I MARITIME INC. BALDWIN MANAGEMENT CO. and VERA NAVIGATION S.A. provided by PIRAEUS BANK A.E. THIS AGREEMENT is dated11March 2008 and made BETWEEN: (1) MILOS I MARITIME INC., BALDWIN MANAGEMENT CO. and VERA NAVIGATION S.A. as joint and several Borrowers; and (2) PIRAEUS BANK A.E. as Bank. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Bank agrees to make available to the Borrowers jointly and severally a revolving overdraft facility of up to Twenty million Dollars ($20,000,000) to be used for the purpose of assisting the Borrowers to finance the working capital needs of the Borrowers and/or any other members of the Group. 1.2 Definitions In this Agreement, unless the context otherwise requires: "Accounts" means, together, the Hope Operating Account, the Sara Operating Account, the Vera Operating Account and the Overdraft Account and: (a) in relation to Hope, it means the Hope Operating Account; (b) in relation to Sara, it means the Sara Operating Account; or (c) in relation to Vera, it means the Vera Operating Account, and "Account" means any of them; "Aegean Bunkering Guarantee" means the corporate guarantee executed or (as the context may require) to be executed by the Aegean Bunkering Guarantor in favour of the Bank in the form set out in schedule 7; "Aegean Bunkering Guarantor" means Aegean Bunkering Services Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Island MH96960 and includes its successors in title; "AMPNI Guarantee" means the corporate guarantee executed or (as the context may require) to be executed by the AMPNI Guarantor in favour of the Bank in the form set out in schedule 6; "AMPNI Guarantor" means Aegean Marine Petroleum Network Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Island MH96960 and includes its successors in title; "Applicable Accounting Principles" means the most recent and up-to-date US GAAP at any relevant time; "Assignee" has the meaning ascribed thereto in clause 15.3; "Available Amount" means, at any relevant time, the Facility Amount minus the Overdraft at that time; "Bank" means Piraeus Bank A.E. whose registered office is at 4 Amerikis, thens, Greece acting for the purposes of this Agreement through its branch at 47-49 Akti Miaouli, Piraeus 185 36, Greece (or of such other address as may last have been notified to the Borrowers pursuant to clause15.6) and includes its successors in title, Assignees and/or Transferees; 1 "Banking Day" means a day on which dealings in deposits in Dollars are carried on in the London Interbank Eurocurrency Market and (other than Saturday or Sunday) on which banks are open for business in London, Piraeus and New York City (or any other relevant place of payment under clause6); "Borrowed Money" means Indebtedness incurred in respect of (i) money borrowed or raised and debit balances at banks, (ii) any bond, note, loan stock, debenture or similar debt instrument, (iii) acceptance or documentary credit facilities, (iv) receivables sold or discounted (otherwise than on a non-recourse basis), (v) deferred payments for assets or services acquired, (vi) leases and hire purchase contracts, (vii) swaps, forward exchange contracts, futures and other derivatives, (viii) any other transaction (including without limitation forward sale or purchase agreements) having the commercial effect of a borrowing or raising of money or of any of (ii) to (vii) above and (ix) guarantees in respect of Indebtedness of any person falling within any of (i) to (vii) above; "Borrower" means: (a) in relation to Hope, the Hope Borrower; (b) in relation to Sara, the Sara Borrower; or (c) in relation to Vera, the Vera Borrower, and "Borrowers" means any or all of them; "Borrowers' Security Documents" means, at any relevant time, such of the Security Documents as shall have been executed by the Borrowers or any of them at such time; "Classification" means, in relation to a Ship, the highest classification for a vessel of the same type as the relevant Ship with the relevant Classification Society or such other classification as the Bank shall, at the request of a Borrower, have agreed in writing shall be treated as the Classification in relation to such Borrower's Ship for the purposes of the Security Documents; "Classification Society" means, in relation to each Ship, such classification society (being a member of the International Association of Classification Societies (IACS)) which the Bank shall, at the request of a Borrower, have agreed in writing shall be treated as the Classification Society in relation to such Borrower's Ship for the purposes of the Security Documents; "Code" means the International Management Code for the Safe Operation of Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18) of the International Maritime Organization and incorporated into the International Convention for the Safety of Life at Sea 1974 (as amended) and includes any amendments or extensions thereto and any regulation issued pursuant thereto; "Compulsory Acquisition" means requisition for title or other compulsory acquisition, requisition, appropriation, expropriation, deprivation, forfeiture or confiscation for any reason of a Ship by any Government Entity or other competent authority, whether de jure or de facto, but shall exclude requisition for use or hire not involving requisition of title; "Corporate Guarantees" means, the AMPNI Guarantee and the Aegean Bunkering Guarantee and "Corporate Guarantee" means either of them; "Corporate Guarantors" means, together, the Aegean Bunkering Guarantor and the AMPNI Guarantor and "Corporate Guarantor" means either of them; 2 "Deed of Covenant" means the first priority deed of covenant collateral to the Sara Mortgage executed or (as the context may require) to be executed by the Sara Borrower in favour of the Bank in the form set out in schedule 3; "Default" means any Event of Default or any event or circumstance which with the giving of notice or lapse of time or the satisfaction of any other condition (or any combination thereof) would constitute an Event of Default; "DOC" means a document of compliance issued to an Operator in accordance with rule 13 of the Code; "Dollars" and "$" mean the lawful currency of the United States of America and in respect of all payments to be made under any of the Security Documents mean funds which are for same day settlement in the New York Clearing House Interbank Payments System (or such other U.S. dollar funds as may at the relevant time be customary for the settlement of international banking transactions denominated in U.S. dollars); "Drawdown Dates" means the dates upon which drawings in respect of the Overdraft are actually advanced to the Borrowers hereunder and "Drawdown Date" means any of them; "Encumbrance" means any mortgage, charge (whether fixed or floating), pledge, lien, hypothecation, assignment, trust arrangement or security interest or other encumbrance of any kind securing any obligation of any person or any type of preferential arrangement (including without limitation title transfer and/or retention arrangements having a similar effect); "Environmental Affiliate" means any agent or employee of any Borrower or any other Relevant Party or any person having a contractual relationship with any Borrower or any other Relevant Party in connection with any Relevant Ship or its operation or the carriage of cargo and/or passengers thereon and/or the provision of goods and/or services on or from any Relevant Ship; "Environmental Approval" means any consent, authorisation, licence or approval of any governmental or public body or authorities or courts applicable to any Relevant Ship or its operation or the carriage of cargo and/or passengers thereon and/or the provision of goods and/or services on or from any Relevant Ship required under any Environmental Law; "Environmental Claim" means any and all enforcement, clean-up, removal or other governmental or regulatory actions or orders instituted or completed pursuant to any Environmental Law or any Environmental Approval together with claims made by any third party relating to damage, contribution, loss or injury, resulting from any actual or threatened emission, spill, release or discharge of a Material of Environmental Concern from any Relevant Ship; "Environmental Laws" means all national, international and state laws, rules, regulations, treaties and conventions applicable to any Relevant Ship pertaining to the pollution or protection of human health or the environment including, without limitation, the carriage of Materials of Environmental Concern and actual or threatened emissions, spills, releases or discharges of Materials of Environmental Concern; "Event of Default" means any of the events or circumstances described in clause10.1; "Facility" means the revolving overdraft facility made available by the Bank to the Borrowers pursuant to this Agreement; "Facility Amount" means an amount of up to Twenty million Dollars ($20,000,000) or such other lower amount as the Bank may in its sole discretion determine and notify to the Borrowers in accordance with clause 2.6; "Flag State" means: (a) in relation to Sara, the Republic of Malta; or 3 (b) in relation to each of Hope and Vera, the Republic of Liberia, or, in each such case, such other state or territory designated in writing by the Bank, at the request of a Borrower, as being the Flag State of such Borrower's Ship for the purposes of the Security Documents; "General Assignment" means: (a) in relation to Hope, the Hope General Assignment; or (b) in relation to Vera, the Vera General Assignment, and "General Assignments" means either or both of them; "Government Entity" means and includes (whether having a distinct legal personality or not) any national or local government authority, board, commission, department, division, organ, instrumentality, court or agency and any association, organisation or institution of which any of the foregoing is a member or to whose jurisdiction any of the foregoing is subject or in whose activities any of the foregoing is a participant; "Group" means, together, the AMPNI Guarantor and its Subsidiaries from time to time (including, for the avoidance of doubt, the Aegean Bunkering Guarantor and each Borrower) and "member of the Group" shall be construed accordingly; "Hope" means the motor vessel Hope, a 1980-built, (approximately) 11,910 dwt motor oil tanker registered under the name and in the ownership of the Hope Borrower under the laws and flag of the relevant Flag State with IMO Number 8014186; "Hope Borrower" means Milos I Maritime Inc. of Trust Company Complex, Ajeltake Road, Ajeltake Island P.O. Box 1405, Majuro, Marshall Islands and includes its successors in title; "Hope General Assignment" means the first priority general assignment collateral to the Hope Mortgage executed or (as the context may require) to be executed by the Hope Borrower in favour of the Bank in the form set out in schedule 5; "Hope Management Agreement" means the management agreement dated 24 August 2007 made between the Hope Borrower and the Manager or any other agreement previously approved in writing by the Bank between the Hope Borrower and the Manager, providing for the Manager to manage Hope; "Hope Manager's Undertaking" means the undertaking and assignment in respect of Hope executed or (as the context may require) to be executed by the Manager in favour of the Bank in the form set out in schedule 8; "Hope Mortgage" means the first preferred Liberian mortgage over Hope executed or (as the context may require) to be executed by the Hope Borrower in favour of the Bank in the form set out in schedule 4; "Hope Operating Account" means the interest bearing Dollar account of the Hope Borrower opened by the Hope Borrower with the Bank with account number 5104-035767-582 and includes any sub-accounts thereof and any other account designated in writing by the Bank to be the Hope Operating Account for the purposes of this Agreement; "Hope Operating Account Pledge" means a first priority pledge executed or (as the context may require) to be executed by the Hope Borrower in favour of the Bank in respect of the Hope Operating Account in such form as the Bank may in its sole discretion require; "Indebtedness" means any obligation for the payment or repayment of money, whether as principal or as surety and whether present or future, actual or contingent; 4 "ISPS Code" means the International Ship and Port Facility Security Code constituted pursuant to resolution A.924(22) of the International Maritime Organization now set out in
